524 F.2d 629
Mobley M. MILAM, Appellant,v.UNITED STATES of America et al., Appellees.
No. 72-1666.
United States Court of Appeals,Ninth Circuit.
Jan. 29, 1974.

1
W. Jefferson Davis, La Jolla, Cal., for appellant.


2
Robert H. Filsinger, Asst. U.S. Atty., San Diego, Cal., for appellees.

MEMORANDUM

3
Before KILKENNY and TRASK, Circuit Judges, and CRAIG,* District Judge.


4
Appellant has filed a substantial brief and an adequate reply brief and has argued his full share of allotted time in support for a demand that his $50.00 Federal Reserve Bank Note be redeemed in "lawful money" of the United States, which he says, in effect, must be gold or silver.  Appellant refused appellees' tender of an equivalent value in Federal Reserve Notes.


5
Appellant's contentions, in our view, were put at rest close to a century ago in Juilliard v. Greenman, 110 U.S. 421, 448, 4 S. Ct. 122, 130, 28 L. Ed. 204 (1884), in which it was said:


6
" . . .  Under the power to borrow money on the credit of the United States, and to issue circulating notes for the money borrowed, its power to define the quality and force of those notes as currency is as broad as the like power over a metallic currency under the power to coin money and to regulate the value thereof.  Under the two powers, taken together, Congress is authorized to establish a national currency, either in coin or in paper, and to make that currency lawful money for all purposes, as regards the national government or private individuals.  . . . "  (Emphasis supplied.)


7
The power so precisely described in Juilliard has been delegated to the Federal Reserve System under the provisions of 12 U.S.C. § 411.  Appellant's challenge to the validity of this legislation is meritless.  Cf.31 U.S.C. § 392.


8
While we agree that golden eagles, double eagles and silver dollars were lovely to look at and delightful to hold, we must at the same time recognize that time marches on, and that even the time honored silver dollar is no longer available in its last bastion of defense, the brilliant casinos of the houses of chance in the state of Nevada.  Appellant is entitled to redeem his note, but not in precious metal.  Simply stated, we find his contentions frivolous.


9
Judgment affirmed.



*
 The Honorable Walter E. Craig, Chief Judge, United States District Court, District of Arizona, sitting by designation